                          1   THOMAS P. QUINN, JR. (State Bar No. 132268)
                              NOKES & QUINN
                          2   410 BROADWAY, SUITE 200
                          3   LAGUNA BEACH, CA 92651
                              Tel: (949) 376-3500
                          4   Fax: (949) 376-3070
                              Email: tquinn@nokesquinn.com
                          5   Attorneys for Defendant EQUIFAX INFORMATION SERVICES LLC
                          6
                          7
                                                  IN THE UNITED STATES DISTRICT COURT
                          8
                                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
                          9
                              QUSAY KASIM,                                   )   Case No: 4:18-cv-07613-HSG
                      10                                                     )
                                            Plaintiff,                       )
                      11                                                     )
                                                                             )   ORDER GRANTING DEFENDANT
                      12      vs.                                            )   EQUIFAX INFORMATION SERVICES
                                                                             )   LLC’S
                      13      BANK OF AMERICA, N.A., et al.,                 )
                                                                             )   MOTION TO APPEAR
                      14                                                     )   TELEPHONICALLY AT CASE
                                            Defendant.                       )   MANAGEMENT CONFERENCE
                      15                                                     )
                                                                             )   Date: March 26, 2019
                      16                                                     )
                                                                             )   Time: 2:00 PM
                      17                                                         Ctrm.: 2, 4th Floor

                      18
                      19             Upon consideration of Defendant, EQUIFAX INFORMATION SERVICES LLC
                      20      (“Equifax”), Motion for Leave to Appear Telephonically at the Case Management Conference
                      21      (“Motion”), and for good cause shown, it is hereby,
                      22             ORDERED that Equifax’s Motion is GRANTED. Counsel shall contact CourtCall at
                      23      (866) 582-6878 to make arrangements for the telephonic appearance.
                      24
                      25                                                            ________________________
                                                                                    Judge, United States District Court
                      26                                                            Northern District of California
                      27
                      28


   NOKES & QUINN                                                         -1–
410 Broadway, Suite 200
Laguna Beach, CA 92651                                         DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S
    (949) 376-3500
                                                                 CERTIFICATE OF INTERESTED PERSONS [F.R.C.P. 7.1]
